On Application for Rehearing
PER CURIAM.
In an application for a rehearing, counsel for defendants direct our attention to certain language of our opinion which they contend indicates that, on the retrial which we have ordered, the jury must find for plaintiff in the sum of $1500 or more even though the evidence does not support such a verdict. While the language referred to by counsel, if considered by itself, may be viewed as a restriction upon the trial judge and jury, a reading of the opinion as a whole is sufficient to dispel this conception. In any event, it was not our intention to place a restriction upon the decision to be reached by the jury or judge after hearing the evidence on the new trial which we have ordered and the case was remanded for such new trial without limitation, either as to the evidence or the verdict or judgment upon such evidence.
The application for a rehearing is refused.